Merrell, J.
(dissenting). I am unable to agree with the majority of the court in its construction of section 201 of the General Business Law, as added by chapter 506 of the Laws of 1924, in effect at the time of the loss of plaintiff’s coat. Plaintiff, at the time of delivering and checking her coat at defendant’s restaurant, made no statement as to the value of the garment, and no written receipt stating such value was issued. As I interpret section 201, as thus added plaintiff was only entitled to recover seventy-five dollars for the loss of her coat, and the proprietor of the restaurant would only be Hable for a greater amount where the excess value was stated and a written receipt given at the time of delivery. The statute was manifestly passed to prevent frauds upon restaurant keepers who become gratuitous bailees of property deposited by guests or patrons in the parcel or check rooms of restaurants. In case of loss of articles checked, a restaurant keeper is at the mercy of the guest or patron and has no way of disproving any value which the latter may place upon the article lost. I think the Legislature substituted section 201 of the General Business Law in place of former section 201 of the General Business Law (as amd. by Laws of 1923, chap. 415) partly for the protection of a restaurant keeper who, without charge therefor, receives articles for safekeeping in a parcel or check room, and that it was the intent of the statute to restrict a recovery in all cases to.the sum of seventy-five dollars where no statement of value in excess of seventy-five dollars is made upon delivery and no written receipt *573stating such value is issued, and to restrict the recovery for loss to a sum not exceeding one hundred dollars even though it appear that the loss occurred by reason of the fault or negligence of the restaurant proprietor, unless the excess value be stated and a written receipt stating such value shall be issued by the restaurant proprietor. It seems to me that any other interpretation of the statute, as now existent, would render it meaningless for the purpose for which it was enacted.
I, therefore, must dissent and vote to modify the judgment of the Municipal Court by reducing the plaintiff’s recovery to seventy-five dollars, besides costs.
Determination affirmed, with costs.